PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Freddie Accart, et al. 
Application No. 29/642,168
Filed: March 28, 2018
For: GLASSWARE

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed March 02, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of the decision on petition mailed on November 2, 2021.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.
This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed November 15, 2019. The issue fee was timely paid on February 18, 2020. Accordingly, the application became abandoned on February 19, 2020. A Notice of Abandonment was mailed February 26, 2020.
A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (1) above.

In regards to item (1), it is noted that petitioner contends that the requirements of the Notice Requiring Inventor’s Oath or Declaration mailed on November 15, 2019, requesting an oath/declaration for Virginie Bertoux was in fact met with an Application Data Sheet (ADS) changing the 1st inventor’s name to Freddie Accart and the applicant’s name to ARC MANAGEMENT SERVICES with the payment of the issue fee on February 18, 2020.  However, since the ADS was considered and NOT accepted due to the reasons stated in the Notice mailed on February 24, 2020 and also in the decision of June 18, 2020, the response to the Abandonment Notice is still considered outstanding.  

Therefore, since the corrected ADS and request to correct the name of the applicant filed on February 18, 2020, was not entered at the time of initial filing with the issue fee because it failed to comply with requirements of 37 CFR 1.46(c), the correction of the applicant name to “ARC Management Services” was not entered and the substitute statement under 37 CFR 1.64, for inventor Diane Schuldt executed by Nicholas Holder of ARC Management Services was not entered.  Further, as to the correction of the name of the first joint inventor, it is noted that no corrected ADS was filed prior to the issue fee payment requesting correction of the name of the first joint inventor from “Freddie Accart” to “Freddy Accart”; therefore, absent the filing of a Continued Prosecution Application, request under 37 CFR 1.48, petition under 37 CFR 1.313 to withdraw the application from issue, and a corrected ADS, the name of the first joint inventor is noted in Office records as “Freddie Accart.” Petitioner is notified that Office records have been reverted to the original filing of Freddie Accart as the first named joint inventor and Arc Holdings as the applicant pending the filing of the required Continued Prosecution Application (CPA) under 37 C.F.R. 1.53(d) and petition to withdraw the application from issue, and requests under 37 CFR 1.48 and 1.46(c) issue.

It is also, noted that the petitioner contends that the request to comply with the
petition decisions mailed on June 18, 2020, December 28, 2020, March 02, 2021,
May 13, 2021, and November 02, 2021 are flawed and does not think the decisions are warranted. However, the petitioner is reminded that any changes made after the payment of the issue fee is considered an amendment to the application whether considered in error or otherwise.  

Petitioner further states:

[i]n the Decision dated December 02, 2021, the Office maintains that revival requires a petition to withdraw from issue filed under 37 C.F.R. 1.313(c)(2) along with a Continued Prosecution Application (CPA) under 37 C.F.R. 1.53(d). Petitioner disputes this for all of the reasons set forth in the previous papers filed after issuance of the Notice of Allowance, the contents of which are herein incorporated by reference.

To further demonstrate the error in the Office’s position, Petitioner notes that the present application does not even qualify for a CPA under the applicable Rules and Guidelines.

Regarding CPA filing requirements, MPEP 201.06(d)II.A. states as follows:

“".. a continuation or divisional (but not a continuation-in-part)
application may be filed under 37 CFR 1.53(d) if the prior application is a
design application, but not an international design application, that is
complete as defined by 37 CFR 1.51(b), except for the inventor’s oath or
declaration if the CPA is filed on or after September 16, 2012, and the
prior nonprovisional application contains an application data sheet
meeting the conditions specified in 37 CFR 1.53(f)(3)() (ie., an
application data sheet indicating the name, residence, and mailing address
of each inventor).

As acknowledged by the Office, neither the declaration to inventor Accart, nor the Substitute Statement filed on February 18, 2021 on behalf of inventor Diane Schultz, nor the application data sheet (ADS) filed on this same date, were accepted. Therefore, the present application is not complete as defined by 37 C.F.R. 1.51(b) and does not include “an application data sheet indicating the name, residence, and mailing address of each inventor”. Therefore, according to the Office’s own guidance, the present application does not qualify for the filing of a CPA under Section 1.53(d). Yet, contrarily, the Office continues to maintain that a CPA must be filed in this application. Clearly, the Office’s present contradictory position is flawed and must be withdrawn.

Petition, filed March 2, 2022, pgs.1-2.

Petitioner’s argument is without merit. It is noted that 37 CFR 1.53(d) (1)(i) and (ii) state:
(d) Application filing requirements - Continued prosecution (nonprovisional) application.
(1) A continuation or divisional application (but not a continuation-in-part) of a prior nonprovisional application may be filed as a continued prosecution application under this paragraph, provided that:
(i) The application is for a design patent;
(ii) The prior nonprovisional application is a design application, but not an international design application, that is complete as defined by § 1.51(b), except for the inventor's oath or declaration if the application is filed on or after September 16, 2012, and the prior nonprovisional application contains an application data sheet meeting the conditions specified in § 1.53(f)(3)(i); 
It is noted that 37 CFR 1.53(f)(3)(i) states:

(3) The inventor's oath or declaration in an application under § 1.53(b) must also be filed within the period specified in paragraph (f)(1) or (f)(2) of this section, except that the filing of the inventor's oath or declaration may be postponed until the application is otherwise in condition for allowance under the conditions specified in paragraphs (f)(3)(i) and (f)(3)(ii) of this section.
(i) The application must be an original (non-reissue) application that contains an application data sheet in accordance with § 1.76 identifying:
(A) Each inventor by his or her legal name;
(B) A mailing address where the inventor customarily receives mail, and residence, if an inventor lives at a location which is different from where the inventor customarily receives mail, for each inventor.
A review of the application file record reveals that an Applicant Data Sheet accompanied the original disclosure of the application as filed on March 28, 2018, that set forth each inventor by his or her legal name, and the mailing address and residence, as appropriate. By this filing, the requirement of 37 CFR 1.53(d)(1)(ii) and 37 CFR 1.53(f) for an Application Data Sheet (ADS) was satisfied. Thereafter, during the prosecution application, applicant may make corrections/changes to the application data by filing a corrected ADS and any necessary follow-on papers that may be necessary to effect the desired change or correction. After the payment of the issue fee, corrections to the application data are prohibited, however. Petitioner is reminded that 37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue. Thus, correction to the applicant data and inventorship filed after the payment of the issue fee will require the filing of a Continuing Prosecution Application (CPA) under 37 CFR 1.53(d), a petition under 37 CFR 1.313 to withdraw the application from issue, a request under 37 CFR 1.46 and 1.48.
Furthermore, since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of
an issue fee, in order for the amendments to be accepted as part of the required
reply, a renewed petition under 37 CFR 1.137(a) must include: 1) a petition to
withdraw this application from issue under the provisions of 37 CFR 1.313, 2) a
Continuing Prosecution Application (CPA) under 37 CFR 1.53(d), and the required fees,
3) a request under 37 CFR 1.48 and fee to correct the name of inventor 1, 4) a request
under 37 CFR 1.46 and fee to correct the name of the applicant, and 5)
either an executed declaration under 37 CFR 1.63 or a substitute statement under
37 CFR 1.64 for inventor signed by the applicant of record.

Petitioner is reminded as stated in the previous decision November 02, 2021, petitioner was given notice that any future decisions will not reset the time period for reconsideration.  However, since petitioner is still within the extendable time period under 37 CFR 1.137(a), petitioner can submit $3,160 for a five (5) months extension of time to extend the time period for response until June 02, 2022. If a timely response is not filed with the applicable request for extension of time under 37 CFR 1.136(a), a new petition under 37 CFR 1.137(a) will be required along with payment of the petition fee under 37 CFR 1.17(m).

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).